46 F.3d 1127
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jackie Lee BROWN, Defendant-Appellant.
No. 94-7026.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 13, 1994.Decided:  Jan. 18, 1995.

Jackie Lee Brown, Appellant Pro Se.  Alan Mark Salsbury, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, VA, for Appellee.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 28 U.S.C. Sec. 2241 (1988) petitions and his 28 U.S.C. Sec. 2255 (1988) motions.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Brown, Nos.  CR-92-33-NN;  CA-94-73-4 (E.D. Va.  Aug. 12, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We also deny Appellant's motion for appointment of counsel